Exhibit 10.34

AKAMAI TECHNOLOGIES, INC.’S

EXECUTIVE SEVERANCE PAY PLAN

AND SUMMARY PLAN DESCRIPTION

Effective July 18, 2006

As amended on May 9, 2008 and December 16, 2008

1. Establishment of the Plan. Akamai Technologies, Inc. (referred to herein
collectively with its United States subsidiaries as “Akamai” or the “Company”)
hereby establishes an unfunded “Executive Severance Pay Plan” (the “Plan”) which
is intended to be a welfare benefit plan within the meaning of Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
Plan is in effect for Akamai executives who are members of the Office of the CEO
(or its successor group), excluding the Chief Executive Officer and the
Executive Chairman (“Executives”), at the time that they are terminated.

2. Purpose. The Plan is for the purpose of assisting Executives of Akamai who
are involuntarily terminated for reasons other than “cause” and to resolve fully
and finally all potential issues arising out of their employment. This Plan
supersedes the provisions of any other agreement(s) an Executive may have
regarding payments to be made upon termination of employment, including but not
limited to, the acceleration of stock options and/or any lump sum payment an
Executive may receive in the event of termination following a Change of Control,
as that term is defined in such agreement(s); provided, however, that this Plan
shall not be deemed to terminate or replace, but shall be deemed to supplement,
(a) provisions in restricted stock unit agreements entered into with Executives
that relate to the effect of a termination of employment or (b) provisions in
stock option agreements or the Company’s Stock Incentive Plans that that provide
for the automatic acceleration of vesting of options upon a Change in Control
Event. This Plan is intended to operate and provide benefits in conjunction with
the Change of Control benefits for Executives approved by the Company’s Board of
Directors on July 18, 2006. An amendment to the Plan to add clause (l) to
Section 4 was approved by the Compensation Committee of the Company’s Board of
Directors on May 9, 2008.

3. Definition of Termination for Cause. For the purposes of this Plan, “Cause”
is defined as (i) any act or omission by an Executive which has an adverse
effect on Akamai’s business or on the Executive’s ability to perform services
for Akamai, including, without limitation, the commission of any crime (other
than ordinary traffic violations), or (ii) refusal or failure to perform
assigned duties, serious misconduct, or excessive absenteeism, or (iii) refusal
or failure to comply with Akamai’s Code of Business Ethics. Whether an Executive
has been terminated for “cause” shall be determined in the sole discretion of
the Plan Administrator after consultation with appropriate members of Akamai’s
management.

4. Eligibility. Eligibility to participate in the Plan, which is to be
determined in the sole discretion of the Plan Administrator, is limited to
regular full-time Executives who are involuntarily terminated by Akamai or any
of its United States based subsidiaries on or after July 18, 2006 and who have
signed a separation agreement acceptable to and provided by the Company that
contains, among other provisions, a full release of claims and, where permitted
by applicable law, an agreement not to compete with the Company for one year
following such termination, in such forms and within such times as may be
reasonably determined by the Company.

The following are NOT eligible for severance pay under this Plan:

(a) an Executive who resigns voluntarily, including but not limited to an
Executive who is offered an employment opportunity with any purchaser or other
successor of Akamai, its business operations or any part thereof (regardless of
whether or not such employment opportunity is accepted);



--------------------------------------------------------------------------------

(b) an Executive who fails to continue in the employ of Akamai, satisfactorily
performing his or her assigned duties, until the date actually set for his or
her involuntary termination;

(c) an Executive who does not sign and return a separation agreement acceptable
to and provided by the Company that contains, among other things, a release (the
“Release”) in accordance with Section 5 below;

(d) an Executive who fails to return all of Akamai’s property in his or her
possession or under his or her control, including, but not limited to,
intellectual property and other confidential information;

(e) an Executive who, despite Akamai’s request, fails to execute any documents
evidencing Akamai’s interest in and to any intellectual property;

(f) an Executive who is not employed on the United States payroll of the Company
or any of its U.S.-based subsidiaries;

(g) an Executive who is not a member of the Office of the CEO (or its successor
group);

(h) the Chief Executive Officer;

(i) the Executive Chairman;

(j) an Executive who becomes totally disabled or dies prior to the date set for
his or her involuntary termination by Akamai; and

(k) an Executive who is terminated for “Cause”; and

(l) an Executive who, pursuant to a change of control agreement with the
Company, receives severance pay and/or benefits upon a Change of Control Event,
as that term is defined in Section 9(c)(1)(b) of the Akamai Technologies, Inc.
2006 Stock Incentive Plan.

5. Severance Pay and Benefits. Any Executive terminated for any reason other
than “Cause” as defined above shall be entitled to the following severance pay
benefits, all of which shall be paid less applicable withholdings for taxes and
other deductions required by law:

(a) A lump sum payment equal to one year of the Executive’s then-current base
salary.

(b) A lump sum payment equal to the annual incentive bonus at target that would
have been payable to the Executive under the Company’s then-current Executive
Bonus Plan, if any, in the year of the Executive’s termination had both the
Company and the Executive achieved the target bonus objectives set forth in such
Executive’s Bonus Plan during such year.

(c) Reimbursement for up to 12 months of the amount paid by the Executive for
continued health and dental insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (COBRA). In order to receive this benefit, the
Executive must timely elect COBRA continuation coverage in accordance with the
Company’s usual COBRA procedures.

 

2



--------------------------------------------------------------------------------

All payments and benefits under this Section 5 are conditioned upon the
Executive’s satisfaction of all eligibility requirements under this Plan,
including but not limited to, the execution of a separation agreement acceptable
to and provided by the Company that contains, among other provisions, a full
release of claims and, where permitted by applicable law, an agreement not to
compete with the Company for one year following the Executive’s termination. The
payments and benefits described in Sections 5(a) and 5(b) shall be provided
within sixty (60) days after the Executive’s termination of employment, provided
the Executive has executed the separation agreement described herein and such
agreement has become enforceable; provided that if such the last day of such
sixty day period occurs in the calendar year after the calendar year of
termination, the payments and benefits shall be made no earlier than January 1
of such subsequent calendar year

6. Section 409A. The payments under this Plan shall be subject to Appendix A.

7. Funding. All cash payments under the Plan shall be funded solely from
Akamai’s general assets.

8. Duration of Plan. The initial term of the Plan shall commence effective
July 18, 2006 through December 31, 2006 and shall automatically renew for
successive one year periods unless otherwise terminated by the Company. The Plan
may be amended or terminated at Akamai’s discretion without prior notice at any
time.

9. Plan Administration. The general administration of the Plan herein set forth
and the responsibility for carrying out its provisions shall be vested in the
Plan Administrator. The Plan Administrator shall be the “Administrator” within
the meaning of section 3(16) of ERISA and shall have all the responsibilities
and duties contained therein. Akamai is the Plan Administrator of the Plan. The
Board of Directors of Akamai may delegate to an Administrative Committee the
day-to-day operation and administration of the Plan.

The Plan Administrator shall discharge its duties with respect to the Plan
solely in the interest of the participants and their beneficiaries, with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like
objectives. However, the inclusion of this language in the Plan is for the sole
purpose of informing the Plan Administrator of the applicable standard of care
under ERISA. It is not intended that this provision impose any additional
duties, responsibilities, or liabilities than would otherwise apply under ERISA.

The Plan Administrator shall have such powers as are necessary to discharge its
duties, including, but not limited to, interpretation and construction of the
Plan, sole discretion to determine all questions of eligibility, participation
and benefits and all other related or incidental matters. The Plan Administrator
shall decide all such questions in accordance with the terms of the controlling
legal documents and applicable law, and its decision will be binding on Akamai,
the participant, the participant’s spouse or other dependent or beneficiary and
all other interested parties.

The Plan Administrator may adopt rules and procedures of uniform applicability
in its interpretation and implementation of the Plan.

The Plan Administrator may require each participant to submit, in such form as
it shall deem reasonable and acceptable, proof of any information which the Plan
Administrator finds necessary or desirable for the proper administration of the
Plan.

The Plan Administrator shall maintain such records as are necessary to carry out
the provisions of the Plan. The Plan Administrator shall also make all
disclosures which are required by ERISA and any subsequent amendments thereto.

 

3



--------------------------------------------------------------------------------

10. Questions and Claims Procedure. Any questions concerning eligibility to
participate in the Plan and the payment of any severance pay or benefits
hereunder should be directed to the Administrative Committee. The Plan will
comply with the Claims Procedure set forth in ERISA regulations at Title 29
C.F.R. § 2560.503-1.

10.1. Claim for Benefits.

(a) Any person claiming benefits under the Plan (“Claimant”) may be required to
submit an application therefor, together with such other documents and
information as the Administrative Committee may require (“Application”).

(b) Within ninety (90) days following receipt of the Application, the
Administrative Committee’s authorized delegate will review the claim and furnish
the Claimant with written notice of the decision rendered with respect to the
Application.

(c) Should special circumstances require an extension of time for processing the
claim, written notice of the extension will be furnished to the Claimant prior
to the expiration of the initial ninety (90) day period.

 

  (i) The notice will indicate the special circumstances requiring an extension
of time and the date by which a final decision is expected to be rendered.

 

  (ii) In no event will the period of the extension exceed ninety (90) days from
the end of the initial (90) day period.

10.2 Content of Denial. In the case of a denial of the Claimant’s Application,
the written notice will set forth:

(a) The specific reasons for the denial;

(b) References to the Plan provisions upon which the denial is based;

(c) A description of any additional information or material necessary for
perfection of the Application (together with an explanation of why the material
or information is necessary); and

(d) An explanation of the Plan’s claim review procedure.

10.3 Appeals. In order to appeal the decision rendered with respect to his or
her Application or with respect to the amount of his or her benefit, the
Claimant must follow the procedures set forth in this Section 10.3.

(a) The appeal must be made in writing:

 

  (i) If the claim was expressly rejected, within sixty-five (65) days after the
date of notice of the decision with respect to the Application; or

 

  (ii) If the claim was neither approved nor denied within the applicable period
provided in Section 10.1 above, within sixty-five (65) days after the expiration
of that period.

 

4



--------------------------------------------------------------------------------

(b) If the Claimant does not file the appeal within this time period (or request
in writing an extension from the Administrative Committee), the Claimant will be
precluded from appealing the decision at a later time.

(c) The Claimant may request that his or her Application be given a full and
fair review by the Administrative Committee. The Claimant may review all
pertinent documents and submit issues and comments in writing in connection with
the appeal.

(d) The decision of the Administrative Committee will be made promptly, and not
later than sixty (60) days after the Administrative Committee’s receipt of a
request for review, unless special circumstances require an extension of time
for processing. In such a case, a decision will be rendered as soon as possible,
but not later than one hundred twenty (120) days after receipt of the request
for review.

(e) The decision on review will be in writing and will include specific reasons
for the decision, written in a manner designed to be understood by the Claimant,
with specific references to the pertinent Plan provisions upon which the
decision is based.

11. Tax and Other Withholdings. Akamai may withhold from any payment under the
Plan any federal, state, or local taxes required by law to be withheld with
respect to such payment and such sum as Akamai may reasonably estimate is
necessary to cover any taxes for which Akamai may be liable and which may be
assessed with regard to such payment. Akamai may also withhold sums to cover an
Executive’s share of any applicable group health insurance premiums. Akamai may
also withhold sums owed to Akamai by an Executive which have not been repaid in
full before the time for payment of any benefits due under this Plan.

12. Agent for Service of Legal Process. Legal process with respect to claims
under the Plan may be served on the Plan Administrator.

13. Expenses. All costs and expenses incurred in administering the Plan,
including the expenses of the Plan Administrator, shall be borne by Akamai.

14. Plan Not an Employment Contract. The Plan is not a contract between Akamai
and any Executive, nor is it a condition of employment of any Executive. Nothing
contained in the Plan gives, or is intended to give, any Executive the right to
be retained in the service of Akamai, or to interfere with the right of Akamai
to discharge or terminate the employment of any Executive at any time and for
any reason. Except as provided in paragraph 2 above, no Executive shall have the
right or claim to benefits beyond those expressly provided in this Plan. All
rights and claims are limited as set forth in the Plan.

15. Indemnification. To the extent permitted by law, the Plan Administrator and
all Executives, agents and representatives of the Plan Administrator shall be
indemnified by Akamai and saved harmless against any claim and the expenses of
defending against such claims, resulting from any action or conduct relating to
the administration of the Plan except to the extent that such claims arise from
gross negligence, willful neglect, or willful misconduct. However, Akamai will
have the right to select counsel and to control the prosecution or defense of
any lawsuit. Additionally, Akamai will not be required to indemnify any person
for any amount incurred through any settlement unless Akamai consents to the
settlement.

16. Separability. In case any one or more of the provisions of this Plan (or
part thereof) shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions hereof, and this Plan shall be construed as if such invalid,
illegal or unenforceable provisions (or part thereof) never had been contained
herein.

 

5



--------------------------------------------------------------------------------

17. Non-Assignability. No right or interest of any participant in the Plan shall
be assignable or transferable in whole or in part either directly or by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge or bankruptcy, provided, however, that this
provision shall not be applicable in the case of obligations of a participant to
Akamai.

18. Amendment or Termination. Akamai reserves the right, through its Board of
Directors, to amend, modify or terminate this Plan at any time.

19. Integration with Other Pay or Benefits Requirements. The pay and benefits
provided for in the Plan are the maximum benefits that Akamai will pay. To the
extent that any federal, state or local law, including, without limitation,
so-called “plant closing” laws, requires Akamai to make a payment of any kind to
an Executive because of that Executive’s involuntary termination due to a
Layoff, Reduction in Force, Plant or Facility Closing, Sale of Business, or
similar event, the benefits provided under this Plan shall be reduced in an
amount equal to any such payment(s). Akamai intends for the benefits provided
under this Plan to satisfy any and all statutory obligations which may arise out
of an Executive’s involuntary termination for the foregoing reasons and the Plan
Administrator shall so construe and implement the terms of the Plan.

20. Governing Law. The Plan and the rights of all persons under the Plan shall
be construed in accordance with and under applicable provisions of ERISA, and
the regulations thereunder, and the laws of the Commonwealth of Massachusetts to
the extent not pre-empted by federal law.

21. Gender and Number. Except where otherwise indicated by the context, any
masculine gender used herein shall also include the feminine and vice versa, and
the definition of any term herein in the singular shall also include the plural,
and vice versa.

22. Statement of ERISA Rights. Participants in the Plan are entitled to certain
rights and protections under ERISA. ERISA provides that all Plan participants
shall be entitled to:

(a) Examine, without charge, at the Plan Administrator’s office all Plan
documents, including insurance contracts, collective bargaining agreements, and
copies of all documents filed by the Plan with the United States Department of
Labor and Internal Revenue Service, such as annual reports and plan
descriptions.

(b) Obtain copies of all Plan documents and other plan information upon written
request to the Plan Administrator.

The Plan Administrator may make a reasonable charge for the copies.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of all Plan participants and beneficiaries. No
one, including Akamai or any other person, may fire a participant or otherwise
discriminate against the participant in any way for the purpose of preventing
the participant from obtaining a benefit or exercising his or her rights under
ERISA. If a participant’s claim for a benefit is denied in whole or in part, the
participant must receive a written explanation of the reason for the denial. The
participant has the right to have the Plan Administrator review and reconsider
the claim. Under ERISA, there are steps a participant can take to enforce the
above rights. For instance, if the participant requests materials from the Plan
Administrator and does not receive them within 30 days, the participant may file
suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay the participant up to $100 a day
until the participant receives the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator. If a
participant has a claim for benefits

 

6



--------------------------------------------------------------------------------

which is denied or ignored, in whole or in part, the participant may file suit
in a state or federal court. If it should happen that Plan fiduciaries misuse
the Plan’s money, or if a participant is discriminated against for asserting his
or her rights, the participant may seek assistance from the United States
Department of Labor, or may file suit in a federal court. The court will decide
who should pay court costs and legal fees. If the participant is successful, the
court may order the person whom the participant sued to pay these costs and
fees. If the participant loses, the court may order the participant to pay these
costs and fees, if, for example, it finds the claim is frivolous. If the
participant has any questions about this Plan, the participant should contact
the Plan Administrator. If a participant has any questions about this statement
or about his or her rights under ERISA, the participant should contact the
nearest Area Office of Pension and Welfare Benefits, United States Department of
Labor.

 

7



--------------------------------------------------------------------------------

APPENDIX A

PAYMENTS SUBJECT TO SECTION 409A

1. Subject to this Appendix A, payments or benefits under this Agreement shall
begin only upon the date of the Executive’s “separation from service”
(determined as set forth below) which occurs on or after the termination of the
Executive’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to an
Executive under this Agreement, as applicable:

A. It is intended that each installment of the payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

B. If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in this Agreement.

C. If, as of the date of Executive’s “separation from service” from the Company,
the Executive is a “specified employee” (within the meaning of Section 409A),
then:

(i) Each installment of the payments and benefits due under this Agreement that,
in accordance with the dates and terms set forth therein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the period of time permitted under Treasury Regulation
Section 1.409A-1(b)(4) shall be treated as a short-term deferral within the
meaning of such Section to the maximum extent possible; and

(ii) Each installment of the payments and benefits due under this Agreement that
is not described in this Appendix A, 1.C.i. above and that would, absent this
subsection, be paid within the six-month period following the Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth in this Agreement (or other applicable
agreement); provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments and benefits if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.

(iii) The determination of whether and when the Executive’s separation from
service from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Appendix A, 1.C.iii., “Company”
shall include all persons with whom the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code.

 

8



--------------------------------------------------------------------------------

2. All reimbursements and in-kind benefits provided this Agreement shall be made
or provided in accordance with the requirements of Section 409A to the extent
that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

3. Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Executive or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

 

9



--------------------------------------------------------------------------------

MISCELLANEOUS INFORMATION

 

1.    PLAN NAME:    Akamai Technologies, Inc.’s 2006 Executive Severance Pay
Plan 2.    EMPLOYER:    Akamai Technologies, Inc.       (PLAN SPONSOR)         
ADDRESS:    8 Cambridge Center          Cambridge, MA 02142       TELEPHONE:   
617-444-3000    3.    EMPLOYER ID NUMBER:    04-3432319    4.    PLAN NUMBER:   
2006.2    5.    PLAN ADMINISTRATOR:    Akamai Technologies, Inc.          2006
Executive Severance Pay Plan          8 Cambridge Center          Cambridge, MA
02142   

 

10